 Case 2:20-cr-00062-NT Document 60 Filed 09/21/21 Page 1 of 3                     PageID #: 139




                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MAINE



UNITED STATES OF AMERICA                      )
                                              )
                 v.                           )    Case No. 2:20-cr-00062-NT
                                              )
JOSHUA FRANCES                                )


    DEFENDANT’S MOTION TO CONTINUE FROM OCTOBER TRIAL LIST AND
                    WAIVER OF SPEEDY TRIAL ACT

        NOW COMES Defendant, by and through undersigned counsel, and hereby moves this

Court for the entry of an order continuing this case from the October trial list to the November

trial list, and states as follows:

        1.      The above captioned matter is currently on the trial list for October 2021.

        2.      The only date available for jury selection for the October trial list is October 4,

2021. Counsel for Defendant has a long standing sentencing hearing involving multiple out of

state witnesses and the death of the alleged victim. The hearing cannot be continued.

        3.      Counsel for Defendant has contacted AUSA Donald Clark with respect to this

extension and he has indicated the Government takes no position on this motion.

        4.      Defendant is aware that his attorney has filed a Motion to Continue from the

October Trial List. He is aware of his rights under the Speedy Trial Act, 18 U.S.C. §3161 as it

applies from indictment to trial and voluntarily waives those time limits by asking the Court to

exclude from the Speedy Trial calculations the entire time period of the continuance sought

(October 4, 2021 – November 1, 2021).
 Case 2:20-cr-00062-NT Document 60 Filed 09/21/21 Page 2 of 3                 PageID #: 140




        WHEREFORE, for the foregoing reasons, Defendant respectfully requests this Court

enter an order continuing the above captioned matter from the October trial list to the November

2021 trial list.

Date: September 21, 2021

                                            /s/Walter F. McKee
                                            Attorney for Defendant
                                            McKee Law, P.A.
                                            133 State Street
                                            Augusta, ME. 04330
                                            (207) 620-8294
                                            wmckee@mckeelawmaine.com
 Case 2:20-cr-00062-NT Document 60 Filed 09/21/21 Page 3 of 3                   PageID #: 141




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE



UNITED STATES OF AMERICA                     )
                                             )
               v.                            )    Case No. 2:20-cr-00062-NT
                                             )
JOSHUA FRANCES                               )



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 21, 2021 I electronically filed Defendant’s Motion to

Continue from October Trial List with the Clerk of Court using the CM/ECF system which will

send notification of such filing to the following: Donald Clark, United States Attorney’s Office.

Date: September 21, 2021


                                     /s/Walter F. McKee
                                     WALTER F. MCKEE
                                     McKee Law, P.A.
                                     133 State Street
                                     Augusta, ME. 04330
                                     (207) 620-8294
                                     wmckee@mckeelawmaine.com
